Citation Nr: 0629655	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-21 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for lymphoma, to include as 
due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to May 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).


FINDINGS OF FACT

1.  The veteran's Department of Defense Form DD-214, Armed 
Forces of the United States Report of Transfer of Discharge, 
reflects that the veteran had service in Vietnam from August 
1971 to March 1972.

2.  The evidence of record does not show a current diagnosis 
of lymphoma.


CONCLUSION OF LAW

Lymphoma was not incurred in, or aggravated by, active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for lymphoma, to include as due to 
herbicide exposure, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  
Prior to initial adjudication of the veteran's claim, a 
letter dated in May 2002 satisfied the duty to notify 
provisions; an additional letter was sent in November 2005.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The veteran's 
service medical records, VA medical treatment records, and 
identified private medical records have been obtained.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim, because the veteran failed to submit evidence 
of a current diagnosis of the claimed disorder, a VA 
examination was not accorded the veteran in this case as none 
was required.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Further, VA regulations provide that, if a veteran was 
exposed to an herbicide agent (to include Agent Orange) 
during active service, presumptive service connection is 
warranted for the following disorders: chloracne or other 
acneform disease consistent with chloracne; type 2 diabetes; 
Hodgkin's disease; chronic lymphocytic leukemia (CLL); 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of Sec. 3.307(a) (6) are met.  38 C.F.R. 
§ 3.309(e).  Lymphoma may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange if it is manifest to a degree of 10 percent at 
any time after the veteran was exposed to Agent Orange during 
active service.  38 C.F.R. § 3.307(a) (6) (ii).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for: hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone and joint cancer; 
breast cancer; female reproductive cancers; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia, other than 
chronic lymphocytic leukemia (CLL); abnormal sperm parameters 
and infertility; Parkinson's Disease and Parkinsonism; 
Amyotrophic Lateral Sclerosis (ALS); chronic persistent 
peripheral neuropathy; lipid and lipoprotein disorders; 
gastrointestinal and digestive disease including liver 
toxicity; immune system disorders; circulatory disorders; 
respiratory disorders (other than certain respiratory 
cancers); skin cancer; cognitive and neuropsychiatric 
effects; gastrointestinal tract tumors; brain tumors; AL 
amyloidosis (also referred to as primary amyloidosis); 
endometriosis; adverse effects on thyroid homeostasis; and, 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 
27630-27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 
42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 
2001); Notice, 64 Fed. Reg. 59232 (November. 2, 1999).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  The veteran's Department 
of Defense Form DD-214, Armed Forces of the United States 
Report of Transfer of Discharge, reveals that he served in 
the Army from March 1971 to May 1972 and that he was awarded 
the Vietnam Service Medal and the Vietnam Campaign Medal.  It 
also clearly notes that the veteran had service in Vietnam 
from August 1971 to March 1972.  This evidence confirms that 
the veteran served in Vietnam during the specified period of 
time; as such, he is presumed to have been exposed to Agent 
Orange during this period of service.

However, there is no evidence that the veteran has ever been 
diagnosed with lymphoma.  Subsequent to the veteran's 
service, private medical records dated in April 1984 show 
that the veteran was involved in a motor vehicle accident and 
sustained chest trauma.  A chest x-ray noted a small 
granuloma which the reviewing physician was concerned could 
be malignant.  However, an August 1985 x-ray determined that 
the granuloma was benign, and later chest x-rays dated in 
April 1986, August 1993, and September 1993 were normal, the 
last of which showing that the granuloma was unchanged as 
compared to the earlier radiographic records.  The remainder 
of the record does not contain evidence that the veteran was 
ever diagnosed with lymphoma.  

The veteran's claim with respect to lymphoma is that his 
"lymphomas" warrant presumptive service connection on the 
basis of Agent Orange exposure during service under 38 C.F.R. 
§ 3.309(e).  The evidence of record reveals that the veteran 
has a medical diagnosis of lipomas, but not of lymphoma.  As 
such, service connection cannot be granted under 38 C.F.R. 
§ 3.309(e).  In Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the United States Court of Appeals for Veterans 
Claims (Court) held that in a case where the law is 
dispositive of the claim, it should be denied because of lack 
of legal entitlement under the law.  Accordingly, the claim 
for service connection under 38 C.F.R. § 3.309(e) must be 
denied as a matter of law.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  However, the veteran does not have a current 
diagnosis of lymphoma, and in the absence of proof of a 
present disability, there is no valid claim presented.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, 
service connection on a direct basis is also not warranted.

Because there is no evidence that the veteran has a current 
diagnosis of lymphoma, the preponderance of the evidence is 
against his claim.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for lymphoma, to include as due to 
herbicide exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


